In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00071-CR
____________

BARRY MICHAEL SULLIVAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1002164



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of unlawful possession of a firearm
and, in accordance with the plea bargain agreement, the trial court sentenced
appellant to confinement for three years on December 8, 2004.  Appellant did not file
a motion for new trial, and therefore the deadline for filing a notice of appeal was
January 7, 2005, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).
               Notice of appeal was deposited in the mail on January 10, 2005, according
to the postmark on the copy of the envelope included in the clerk’s record.  Because
the notice of appeal was mailed after the filing deadline, it did not comply with Rule
9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See Tex. R. App.
P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).